Citation Nr: 0410223	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to accrued benefits based upon a claim for service 
connection for a malignant brain tumor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to March 1976, 
March 1977 to June 1987 and from August 1991 to August 1994.  He 
filed a claim for service connection for a malignant brain tumor 
in November 1999.  He then died in August 2000; no decision on his 
claim had been made at the time of his death.  In the rating 
decision on appeal, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied 
entitlement to accrued benefits based on the veteran's service 
connection claim.  The appellant is the veteran's surviving 
spouse.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran died on August [redacted], 2000; he was not service-
connected for any disability during his lifetime.

3.  The evidence of record at the time of the veteran's death 
included no medical evidence of the presence of a brain tumor 
within one year of the veteran's last discharge from service and 
no medical evidence of a nexus between the veteran's brain tumor 
and his active service.


CONCLUSION OF LAW

Accrued benefits based on entitlement to service connection for 
malignant brain tumor are not warranted.  38 U.S.C.A. § 5121(c) 
(West 2002); 38 C.F.R. § 3.1000(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (20000 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)] and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA must 
also request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  

Because adjudication of the accrued benefits claim must be based 
upon evidence actively or constructively in the file at the time 
of the veteran's death, no further action is required under the 
VCAA and the implementing regulations.

As pertinent to the present appeal, certain qualified survivors of 
deceased veterans shall, upon timely application, be paid certain 
periodic monetary benefits authorized by laws administered by VA 
to which the veteran was entitled at death under existing ratings 
or decisions, or those based upon evidence in the file at date of 
death, which were due and unpaid for a period not to exceed two 
years prior to the date of the veteran's death. 38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000.  Applications for accrued benefits 
must be filed within one year after the date of death.  38 
U.S.C.A. § 5121(c).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of 
war, and manifests a malignant tumor to a degree of 10 percent 
within one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

The veteran died of a malignant brain tumor in August 2000.  At 
the time of his death, his claim for service connection for a 
malignant brain tumor was pending.  The medical evidence of record 
at the time of his death included service medical records, post-
service private medical records and the report of an April 1997 VA 
examination.  Service medical records document the veteran's 
complaints of headaches in 1994.  In addition, a headache and 
paresthesia were what brought the veteran to the Latrobe Area 
Hospital in September 1996, where he was first diagnosed with a 
grade II astrocytoma involving the left temporoparietal region of 
the brain.  However, according to September and October 1996 
private treatment records from Latrobe Area Hospital and a 
November 1996 medical record from the Cleveland Clinic Foundation, 
the veteran's prior headaches were intermittent and severe at 
times but disappeared about two years earlier, after he received a 
new eye glass prescription.  

None of the private treatment records contained in the claims 
folder at the time of the veteran's death indicate that the tumor 
was present in service or manifested within one year of the 
veteran's final discharge from service, nor do they otherwise 
provide a nexus between the veteran's malignant brain tumor and 
his active service.  Moreover, the April 1997 VA examination 
report also does not provide a nexus opinion.  The report of 
examination merely lists a diagnosis of "history of benign 
astrocytoma of left temporal lobe."  The examiner did not discuss 
the possible etiology of the brain tumor.

Since the evidence of record at the time of death included no 
competent evidence of the brain tumor in service, manifestations 
of the tumor within one year of the veteran's discharge from 
service, or of a nexus between the tumor and the veteran's active 
service, the appellant is not entitled to accrued benefits based 
upon the veteran's claim for service connection for this 
disability.


ORDER

Entitlement to accrued benefits based upon a claim for service 
connection for a malignant brain tumor is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



